Citation Nr: 1714921	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his Spouse


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In July 2015, the Board denied the claim. The Veteran appealed.  In a November 2016 Order, the United States Court of Appeals for Veterans Claims (Court) upheld a Joint Motion for Remand of the parties and remanded the claim for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2016 Joint Motion, the parties agreed that VA had not met its duty to assist given indications in the record of outstanding treatment records concerning treatment of the back by a Dr. Aldrich and a Dr. King and a lack of documentation regarding efforts made by VA to obtain records from those physicians.  The Joint Motion also indicated that the Board should ensure on remand that VA made all reasonable efforts to obtain records identified by the Veteran during his December 2014 hearing before the Board.

In this regard, it is unclear if the Veteran or his representative has made any effort to obtain these records. 

In a January 2017 statement in support of claim, the Veteran provided additional lay and medical evidence along with a waiver of initial RO consideration.  In his statement, he explained that on May 3, 1968, he injured his back by slipping down a ship ladder well.  He indicated he was given medication at that time and 3 months later discharged.  He stated that he continued to seek treatment for his back injury, but he is unable to obtain medical records as the physicians he saw are now deceased.  He provided a list of private treatment providers, to include those mentioned in the Joint Motion.  In addition, he provided 9 pages of private medical records regarding treatment on various dates between 1979 and 1990.  

Although the Veteran waived initial RO consideration of the newly submitted evidence, the Board finds that VA's duty to assist has not yet been fully satisfied as sought in the Joint Motion.  As the Board cannot grant the claim based solely on the evidence submitted in January 2017 and in light of the November 2016 Court Order directing further evidentiary development, the Board finds that a remand is necessary to fully satisfy the duty to assist and to ensure a complete record upon which to ultimately decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran and his representative and include copies of the appropriate forms for the Veteran to complete to release information to VA. Inform the Veteran that he should complete the form or forms as necessary so that VA can assist him in obtaining any additional records of treatment for his back that may be available.

In this regard, it would be of great help if the Veteran or his representative could attempt to obtain these records themselves as the Veteran would be in the best position to know where and when he was treated for his back issue.  If these records are not available, this should clearly be indicated to avoid more delays in this case. 

 2. Then, make required efforts to obtain any records identified by the Veteran and associate such records with the claims file. If no records are obtained, associate with the claims file documentation of all efforts to obtain the records, including any negative replies. 

 3. Then, following any further development deemed necessary after association of any additional treatment records with the claims file, if any, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




